ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 15 INSURED BOND NUMBER Neuberger Berman Management LLC 87164110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE October 14, 2010 April 30, 2010 to April 30, 2011 /S/ Catherine Dalton In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as o Lehman Brothers Institutional Liquidity Fund is changed to: Neuberger Berman Alternative Funds Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 16 INSURED BOND NUMBER Neuberger Berman Management LLC 87164110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 29, 2010 April 30, 2010 to April 30, 2011 /S/ Catherine Dalton In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: o Neuberger Berman Global Allocation Fund, a series of Neuberger Berman Alternative Funds Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. EXHIBIT D - (Amount of a Single Insured Bond which each Fund would have provided, had it not been named as an Insured under the Joint Bond) Neuberger Berman Advisers Management Trust Neuberger Berman Equity Funds Neuberger Berman Income Funds Neuberger Berman Intermediate Municipal Fund Inc. Neuberger Berman California Intermediate Municipal Fund Inc. Neuberger Berman New York Intermediate Municipal Fund Inc. Neuberger Berman Income Opportunity Fund Inc. Neuberger Berman Real Estate Securities Income Fund Inc. Neuberger Berman High Yield Strategies Fund Neuberger Berman Alternative Funds Neuberger Berman Dividend Advantage Fund
